Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Final Rejection
The Status of Claims:
Claims 1, 3-7, 11-13,and 15-24 are pending. 
Claims 1, 3-7, 11-13, and 15-24 are rejected. 
Claims 6-7 are objected. 


IDS 
The IDS filed on 10/21/2021 were reviewed by  the examiner 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  
In claim 6, the limitation” methanol, ethanol. propanol, isopropanol, butanol, hexanol” is repeated twice. 
This expression is improper. The examiner recommends to remove the duplicate alcohols from the claim.
In claim 7, the limitations” DMSO” and “dimethyl  sulfoxide” recited twice. 
This expression is improper. The examiner recommends to remove the duplicate chemical name or the abbreviated term from the claim.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claims 6-7, 13, and 15-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claims.
However, in view of the revised claims   there is some issue to be resolved in the following:
 Claims  1, 3-7, 11-13,and 15-24  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

In claims 1 and 3-4, the term" about ” is recited. This expression is vague and indefinite because of the following reason: 
    PNG
    media_image1.png
    200
    645
    media_image1.png
    Greyscale

The examiner recommends to remove the term" about”. from the claims.  Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 102
I.	Applicants’ argument filed 10/21/2021 have been fully considered and they are persuasive.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of Claim(s) 1, 15 under 35 U.S.C. 102(a)(2) as being anticipated clearly by Krell et al (US 2014/0128442 A1 ) is withdrawn due to the modification of the claim.

However, in view of the revised claims ,filing the IDS on 10/21/21 and finding a new prior art,  some 103 rejections based on the new prior art seem necessary in the following:   


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 12, 15, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Krell et al (US 2014/0128442 A1 ).


Determination of the scope and content of the prior art
Krell et al discloses a method of treating or preventing a skin disorder in a patient in need thereof, the method comprising topical administration of a pharmaceutical composition to the area in need of treatment, wherein the pharmaceutical composition comprises a therapeutically effective amount of a MEK inhibiting agent and a pharmaceutically acceptable diluent or carrier, wherein the pharmaceutical composition is in a form selected from ointments, creams in the followings

    PNG
    media_image2.png
    177
    623
    media_image2.png
    Greyscale

(see page 1, a paragraph #0006)

    PNG
    media_image3.png
    66
    620
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    180
    622
    media_image4.png
    Greyscale

The crystallized Compound A is in a crystal form produced by the crystallization process described above, with or without the milling step. In one embodiment of the pharmaceutical composition provided herein, the pharmaceutical composition comprises about 5-35% crystallized Compound A by weight of composition. In a further embodiment, the pharmaceutical composition comprises about 5-11% crystallized Compound A by weight of composition. In another preferred embodiment, the pharmaceutical composition comprises about 6.25% crystallized Compound A by weight of composition. In another preferred embodiment, the pharmaceutical composition comprises about 10% crystallized Compound A by weight of composition as in claims 1, and 3-4.

    PNG
    media_image5.png
    150
    613
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    244
    640
    media_image6.png
    Greyscale

(see page 13, paragrphs#0186-187 and 0193)
When aqueous suspensions or elixirs are desired for oral administration the active compound therein may be combined with various sweetening or flavoring agents, coloring matters or dyes and, if desired, emulsifying agents or suspending agents, together with diluents such as water, ethanol, propylene glycol, glycerin, or combinations thereof as in claim 6. (see page 14, paragrph#0205)
In one aspect, the pharmaceutical composition of the present invention further comprises at least one additional therapeutic agent. Examples of additional therapeutic agents include, but are not limited to, chemotherapeutic agents or anti-tumor agents, such as mitotic inhibitors, alkylating agents, anti-metabolites, intercalating antibiotics, growth factor inhibitors, cell cycle inhibitors, enzymes, topoisomerase inhibitors, biological response modifiers, anti-hormones, angiogenesis inhibitors, and anti-androgens as in claim 5. (see page 14, paragrphs#0210)


    PNG
    media_image7.png
    246
    623
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    300
    633
    media_image8.png
    Greyscale

(see page 14, paragraphs#0213-0214)
    PNG
    media_image9.png
    222
    637
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    97
    599
    media_image10.png
    Greyscale

 as in claims 12 and 15 (see page 15,  paragraphs#0219 & 0223)

The invention, however, differs from the prior art in that the claimed percentage of  MEK inhibiting agent at from about 0.01 % to about 10% (w/w) is not exemplified in the method of treatment and the concentration of the MEK inhibiting agent within the composition between 0.2 mM and 60 mM and the dosage of the MEK inhibiting agent being approximately 10,000x less than a therapeutically effective oral dosage for the same MEK inhibiting agent for treating the same are unspecified in the prior art.



Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied Krell et al art is that the Krell et al does not expressly teach the concentration of the MEK inhibiting agent within the composition is approximately between 0.2 mM and 60 mM and the dosage of the MEK inhibiting agent is approximately 10,000x less than a therapeutically effective oral dosage for the same MEK inhibiting agent for treating the same inflammatory skin condition.

Resolving the level of ordinary skill in the pertinent art.

Regarding the Claim 1 with respect to the lack of exemplifying the claimed percentage of MEK inhibiting agent at from about 0.01 % to about 10% (w/w), the prior art does teach the pharmaceutical composition comprises about 5-35% crystallized Compound A by weight of composition  (see page 13, a paragrph#0187) as a MEK inhibitor(see page 1, a paragraph #0006); furthermore, the prior art teaches the method of treating a proliferative disease such as  a skin disorder  in a subject, comprising administering to the subject in need thereof a pharmaceutical composition comprising crystallized 6-( 4-bromo-2-fluorophenylamino )-7-fluoro-3-methyl-3H-ben­zoimidazole-5-carboxylic acid (2-hydroxyethoxy)-amide, at least one sugar, and at least one cellulose-derivative excipient (see page 21, claim 54).From this information it is reasonable to use (see page 13, a paragrph#0187) as a MEK inhibitor for the method of treating a proliferative skin disorder  in a subject. Thus, this is directly relevant to the claimed invention.
 Regarding claim 21, with respect to the lack of disclosing the concentration of the MEK inhibiting agent within the composition is approximately between 0.2 mM and 60 mM, the prior art teaches that the MEK inhibiting agent is present within the composition at 5-11 wt% (see page 14, paragraph#0206); the pharmaceutical composition comprises about 5-11% crystallized Compound A by weight of composition. Thus, it would have been obvious to one of ordinary skill in the art to specify the concentration of the MEK inhibiting agent within approximately between 0.2 mM and 60 mM, during routine experimentation through a conversion of units instead of using it in terms of the weight percentage. 
Regarding claim 22, with respect to the lack of disclosing the dosage of the MEK inhibiting agent being approximately 10,000x less than a therapeutically effective oral dosage for the same MEK inhibiting agent for treating the same inflammatory skin condition, the prior art  teaches that the MEK inhibiting agent is applied topically ( see page 13 ,a paragraph#0193); the pharmaceutical composition can, for example, be in a form suitable ... for topical administration as an ointment or cream), and it is well known in the art that systemic administration such as oral administration requires higher delivered doses than topical administration since the therapeutic agent can be locally concentrated. Therefore it would have been obvious to one of ordinary skill in the art to specify the dosage of the MEK inhibiting agent to be approximately 10,000x less less 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Krell expressly discloses the method of treating the skin disorder in a patient in need thereof (see page 14, paragraph#0214); In a further aspect,  it  provides the method of treating a proliferative disease, particularly a non-cancer, such as a non-cancerous proliferative disorder benign hyperplasia of the skin (e.g., psoriasis}), and  the method comprising topical administration of a pharmaceutical composition to the area in need of treatment (see page 13, paragraph# 0193); The pharmaceutical composition can, for example, be in a form suitable ... for topical administration as an ointment or cream; (see page 14, paragraph#0214) in a subject(see page 15, a paragraph#0223); In a further aspect, it provides a method of treating a proliferative disease, particularly cancer, in a subject, comprising administering to the subject an effective amount a pharmaceutical composition comprising selective MEK 1/2 inhibitor c 6-( 4-bromo-2-fluorophenylamino )-7-fluoro-3-methyl-3H-benzoimidazole-5-carboxylic acid (2- hydroxyethyoxy)-amide ("Compound A"), at least one sugar, and at least one cellulose-derivative excipient(see page 13, paragraph#0186) in a form selected from ointments, gels, creams, lotions, oil-in-water emulsions, water-in-oil emulsions,  which can be applied for topical administration as an ointment or cream.
5-35% crystallized Compound A by weight of composition  (see page 13, a paragrph#0187) as a MEK inhibitor  can be used in the pharmaceutical composition r(see page 1, a paragraph #0006).
Thus, it is reasonable to use the pharmaceutical composition comprises about 5-35% crystallized Compound A by weight of composition  (see page 13, a paragrph#0187) as a MEK inhibitor for the method of treating a proliferative skin disorder  in a subject. 
So, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of the percentage of  MEK inhibiting agent for the method of treating the skin disorder in a patient sao as to treat the patient efficiently.

2.	Claims 1,3-7,11-13,16-20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al ( US 2015/0023915 A1).


Determination of the scope and content of the prior art

Morrison teaches combination therapies for melanoma, and in particular, metastatic melanoma.drugs for use in such therapies in include MEK inhibitors combination with cardiac glycosides in the following:
.
as in claims 5 and 12
The MEK inhibitor may be administered before the cardiac glycoside therapy, at the same time as the cardiac glycoside therapy or after the cardiac glycoside therapy. The MEK inhibitor may be administered more than once, and/or the cardiac glycoside may be administered more than once. The cardiac glycoside may be selected from digoxin, digitoxin, gitoxin, oleandrin, neriifolin, bufalin, marinobufagenin, cinobufagenin, UNBSI 450 and lanatoside C. The MEK inhibitor may be selected from trametinib, AS703026 (Pimasertib, MSC1936369B), AZD8330 (ARRY-424704), Selumetinib (AZD6244), PD-325901. GDC-0973 (XL518) and CI-1040 (PD184352). The amount sufficient to inhibit the melanoma may be less than the amount required for inhibi­tion by as in claim 16
The method may further comprising treating said subject with an additional agent, such as an immunomodula­tor ( e.g., imiquimod, IL-2 or interferon), or a chemotherapeu­tic agent, such as dacarbazine. The method may also further comprise excising a melanoma lesion, where excising occurs prior to, after or concurrent with MEK inhibition/cardiac glycoside treatment. The meloma may be BRAF wild-type or BRAF mutated, such as where the BRAF mutation is V600E or V600K. The cardiac glycoside may be digitoxin or is digoxin. The immunomodulator may be an antibody against PDl or CTLA4, such as Ipilimumab as in claims 11 (see page 1, paragraphs# 0007-0009)
Melanoma is less common than other skin cancers. However, it is much more dangerous if it is not found early. It causes the majority (75%) of deaths related to skin cancer. There are high rates of incidence in Australia, New Zealand, North America (especially Texas and Florida), Latin America, and Northern Europe, with a paradoxical decrease in southern Italy and Sicily. This geographic pattern reflects the primary cause, ultraviolet light (UV) exposure crossed with the amount of skin pigmentation in the population as in claims 13 and 20 (in part)
(see page 1, paragraphs# 0007-0009)

The compounds are administered to a subject. The dose range of the compound(s) will be measured by body weight, for example, about 0.5 mg/kg body weight to about 500 mg/kg body weight. Those of skill will recognize the utility of a 
Pharmaceutical compositions of the present inven­tion comprise an effective amount of one or more candidate substance or additional agent dissolved or dispersed in a pharmaceutically acceptable carrier. The phrases "pharmaceutical or pharmacologically acceptable" refers to molecular entities and compositions that do not produce an adverse, allergic or other untoward reaction when administered to an animal, such as, for example, a human, as appropriate. The preparation of a pharmaceutical composition that contains at least one candidate substance or additional active ingredient will be known to those of skill in the art in light of the present disclosure. Moreover, for animal (e.g., human) administration, it will be understood that preparations should meet sterility, pyrogenicity, general safety and purity stan­dards as required by FDA Office of Biological Standards. 
As used herein, "pharmaceutically acceptable carrier" includes any and all solvents, dispersion media, coat­ings, surfactants, antioxidants, preservatives (e.g., antibacterial agents, antifungal agents), isotonic agents, absorption delaying agents, 
The candidate substance may comprise different types of carriers depending on whether it is to be administered in solid, liquid or aerosol form, and whether it need to be sterile for such routes of administration as injection. The present invention can be administered intravenously, intradermally, intraarterially, intraperitoneally, intralesionally, intracranially, intraarticularly, intraprostaticaly, intrapleurally, intratracheally, intranasally, intravitreally, intravaginally, intrarectally, topically, intratumorally, intramuscularly, subcutaneously, subconjunctival, intravesicularlly, mucosally, intrapericardially, intraumbilically, intraocularally, orally, locally, via inhalation (e.g., aerosol inhalation), via injection, via infusion, via continuous infusion, via localized perfusion bathing target cells directly, via a catheter, via a lavage, in creams, in lipid compositions (e.g., liposomes), or by other method or any combination of the forgoing as would be known to one of ordinary skill in the art ( see, for example, Remington's Pharmaceutical Sciences, 18th Ed. Mack Print­(see page 8, paragraphs# 0131, 0135-0137)

The compositions in a liquid form, a carrier can be a solvent or dispersion medium com­prising but not limited to, water, ethanol, polyol ( e.g., glyc­erol, propylene glycol, liquid polyethylene glycol, etc.), lip­ids ( e.g., triglycerides, vegetable oils, liposomes) and combinations thereof. The proper fluidity can be maintained, for as in claims 6-7
One may use eye drops, nasal solutions or sprays, aerosols or inhalants in the present inven­tion. Such compositions are generally designed to be com­patible with the target tissue type. In a non-limiting example, nasal solutions are usually aqueous solutions designed to be administered to the nasal passages in drops or sprays. Nasal solutions are prepared so that they are similar in many respects to nasal secretions, so that normal ciliary action is maintained. Thus, in preferred embodiments the aqueous nasal solutions usually are isotonic or slightly buffered to maintain a pH of about 5.5 to about 6.5. In addition, antimicrobial preservatives, similar to those used in ophthalmic preparations, drugs, or appropriate drug stabilizers, if required, may be included in the formulation. For example, various commercial nasal preparations are known and include drugs such as antibiotics or antihistamines.
(see page 9, paragraphs# 0141-0142)
In treating cancer, one would contact a tumor or tumor cells with an agent according to the present invention along with the second agent or therapy. This may be acltieved by irradiating the localized tumor site with radiation such as X-rays, UV-light, y-rays or even microwaves. Altematively, the tumor or tumor cells may be contacted with the agent by admi11istering to the subject a therapeutically effective amount of a pharmaceutical compo­sition comprising a compound such as, adriamycin, 5-or kit, by combining it with a compound  as in claim 24 (see page 10 , aparagraph#0157).


The invention, however, differs from the prior art in that the claimed percentage of  MEK inhibiting agent at from about 0.01 % to about 10% (w/w) is not exemplified in the method of treatment , and  the dosage amount of the trametinib being approximately 0.2 mg, and the dosage of the MEK inhibiting agent being approximately lOx less than a therapeutically effective oral dosage for trametinib in the treatment of melanoma or the same type of skin cancer.  and the concentration of the MEK inhibiting agent within the composition between approximately between 10 µM and 30 µM or approximately 1.5 mM are unspecified in the prior art.


Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied Morrison et al art is that the Morrison et al does not expressly teach the claimed percentage of  MEK inhibiting agent at from about 0.01 % to about 10% (w/w) is not exemplified in the method of treatment , and  the dosage amount of the trametinib being approximately 0.2 mg, and the dosage of the MEK inhibiting agent being approximately l0x less than a 


Resolving the level of ordinary skill in the pertinent art.

Regarding the Claims 1, 3-4, with respect to the lack of disclosing the claimed percentage of MEK inhibiting agent at from about 0.01 % to about 10% (w/w), the prior art does teach that the MEK inhibitor is administered according to body weight of the patient ­(see page 8, paragraph# 0131), the dose range of the compound(s) will be measured by body weight, for example, about 0.5 mg/kg body weight to about 500 mg/kg body weight ... Also, all of these dosages are exemplary, and any dosage in-between these points is also expected to be of use in the invention. Any of the above dosage ranges or dosage levels may be employed for a compound or compounds of the present invention. So, it would have been obvious to one of ordinary skill in the art to instead specify the MEK inhibiting agent being present at from about 0.01 % to about 10% (w/w) in the composition during routine experimentation to standardize the composition dosage strength.
Regarding the Claim 17 with respect to the lack of disclosing  the claimed dosage amount of the trametinib being approximately 0.2 mg, the prior art teaches the method of inhibiting melanoma in a subject by the trametinibMEK inhibiting agent (see page 1, a 
Regarding the Claim 18 with respect to the lack of disclosing the claimed dosage of the MEK inhibiting agent being approximately l0x less than a therapeutically effective oral dosage for trametinib in the treatment of melanoma or the same type of skin cancer, the prior art teaches the method of treating a skin cancer ( see page 1, a paragraph#0007); there is provided a method of inhibiting melanoma in a subject comprising administering to the subject (a) a MEK inhibitor; and (b) a cardiac glycoside, in an amount sufficient to inhibit said melanoma ... Administering may comprise topical; ( see page 1, a paragraph#0008). The MEK inhibitor may be selected from trametinib), and it is well known in the art that systemic administration such as oral administration requires higher delivered doses than topical administration since the therapeutic agent can be locally concentrated, therefore it would have been obvious to one of ordinary skill in the art to specify the dosage of the MEK inhibiting agent being approximately 10x less than a therapeutically effective oral dosage for trametinib in the treatment of  



Regarding the Claim 19 with respect to the lack of disclosing the claimed concentration of the MEK inhibiting agent within the composition between approximately 1.5 mM, the prior art teaches that the MEK inhibitor is administered according to body weight of the patient (see page 8, a paragraph# 0131); the dose range of the compound(s) will be measured by body weight, for example, about 0.5 mg/kg body weight to about 500 mg/kg body weight ... Also, all of these dosages are exemplary, and any dosage in-between these points is also expected to be of use in the invention. Any of the above dosage ranges or dosage levels may be employed for a compound or compounds, it would have been obvious to one of ordinary skill in the art to instead specify the concentration of the MEK inhibiting agent within the composition being approximately 1.5 mM during routine experimentation to standardize the composition dosage strength. 

Regarding the Claim 20 with respect to the lack of disclosing the claimed concentration of the MEK inhibiting agent within the composition between approximately between 10 µM and 30 µM, the prior art teaches that  the MEK inhibitor is administered according to body weight of the patient (see page 8, a paragraph# 0131 ); the dose range of the compound(s) will be measured by body weight, for example, about 0.5 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Morrison expressly teaches combination therapies for melanoma, and in particular, metastatic melanoma.drugs for use in such therapies in include MEK inhibitors combination with cardiac glycosides. Furthermore, the prior art does teach that the MEK inhibitor is administered according to body weight of the patient ­(see page 8, paragraph# 0131), the dose range of the compound(s) will be measured by body weight, for example, about 0.5 mg/kg body weight to about 500 mg/kg body weight ... Also, all of these dosages are exemplary, and any dosage in-between these points is also expected to be of use in the invention. Any of the above dosage ranges or dosage levels may be employed for a compound or compounds of the present invention. 
So, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to specify alternatively the amount of MEK inhibiting agent  in terms of a weight percent from about 0.01 % to about 10% 

II. 	  Applicants argue the following issues:


a. 	Claims 1 and 15 were rejected under 35 U.S.C. §102(a)(2) as being anticipated by Krell. For purposes of expediting prosecution, Claim 2 is cancelled and its subject matter incorporated into amended Claim 1. Krell fails to teach the method recited in amended Claim 1 wherein the MEK inhibiting agent is present at from about 0.01% to about 10% (w/w). Per such amendment, the Applicants request withdrawal of these rejections. 

  Applicants’ arguments have been noted, and the arguments are found to be persuasive.  However, as indicated in the above, in view of the revised claims ,filing the IDS on 10/21/21 and finding a new prior art,  some 103 rejections based on the new prior art seem necessary. 





Regarding the first arguments, the rejection of Claims 31-33 and 39 under 35 U.S.C. 103 as being unpatentable over Cortright et al (US 5,736,478) in view of Bogdan et al (US 6,132,595) is withdrawn due to the modification of the claim 31.
However, as indicated in the above,  in view of the revised claims and finding a new prior art, another 103 rejection based on the new prior art seems necessary.
Therefore, applicants’ arguments are not found to be persuasive.

Conclusion
Claims 1-7, 11-13, and 15-24 are rejected. 
Claims 6-7 are objected.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/21/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/           Primary Examiner, Art Unit 1625                                                                                                                                                                                             	1/06/2022